Exhibit 10.7Subcontractor Agreement and Assignment of Intellectual Property AGREEMENT No. OXYSURE SYSTEMS, INC. SUBCONTRACTOR SERVICES AGREEMENT This Subcontractor Services Agreement (“Agreement”) is entered into and made effective as of, by and between (“Subcontractor”) and OxySure Systems, Inc. (“OSI” or “Client”). 1.CONSULTING SERVICES a. "Subcontractor" shall mean any corporation, partnership, or sole proprietorship, subject to the limitations of Section 6 of this Agreement, which possesses the requisite level of knowledge and training and agrees to perform certain consulting services to be provided to Client (“Services”). Subcontractor shall also mean any corporation, partnership, or sole proprietorship, subject to the limitations of Section 6 of this Agreement, which agrees to supply OSI with a member or members of Subcontractor's staff ("Personnel") to perform such Services to be provided to Client. b. From time to time, on an as-needed basis, as determined by Client in Client’s sole discretion, Subcontractor agrees to provide such Services as are identified to Subcontractor by OSI. Subcontractor’s Services shall be provided under the direction and supervision of Client. Such services, and Personnel, if any, shall be described in greater detail on Work Schedules to be attached hereto as Exhibit A, as from time to time amended by the parties hereto ("Work Schedule"). c. All work performed and services provided hereunder shall be under the direction and satisfaction of OSI, with or without instructions or supervision from OSI. OSI shall provide no training, tools, equipment or other materials to Subcontractor, unless otherwise agreed to in writing. d.
